DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 30 is objected to because of the following informalities:
Claim 30 recites “deforming a 3D object into a deformed 3D object”, and it should be “deforming a 3D object into a 3D target object”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sims U.S. Patent Application 20200064812 in view of Patrick U.S. Patent Application 20150302114.
Regarding claim 1, Sims discloses a method of deforming a 3D object onto a 3D target object in a constrained manner comprising: 
receiving the 3D object (paragraph [0041]: retrieving and/or creating an undeformed, preferably 3-dimensional, digital model of the object to be manufactured at step 14); 
applying zone definition and constraint zone selection to the 3D object, thereby generating a 3D model having a plurality of zones (paragraph [0042]: The discretization step 16 discretizes or divides the undeformed digital model of the object, or at least one undeformed segment of the digital model into finite single or multi-dimensional elements); 
applying constraints on the 3D model through zone processing applied to the plurality of zones, thereby generating a deformed 3D object (paragraph [0043]: the digital model has been divided into a plurality of segments, deformation may be limited to a subset of the plurality of discretized, undeformed segments. Moreover, the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments); and 
outputting the deformed 3D object for use to cause the deformed 3D object to be digitally fabricated (paragraph [0049]: Once the deformed or altered configuration is validated, the system manufactures the object using additive manufacturing at step 24).
Sims discloses all the features with respect to claim 1 as outlined above. However, Sims fails to disclose 3D target object and applying constraints explicitly. 
Patrick discloses 3D target object (paragraph [0027]: The system receives a selection of a first object, of the plurality of objects, that is to be duplicated as a duplicate object (210); paragraph [0028]: The system receives a selection of at least one target in the model space (215));
and applying constraints (paragraph [0034]: addition geometric or constraint relationships between the duplicate object and the target that correspond the relationships between the first object and the source object).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims’ to apply constraint as taught by Patrick, to improve CAD modeling systems.

Regarding claim 2, Sims as modified by Patrick discloses the method of claim 1, wherein the zone processing comprises processing at least one of the plurality of zones to guarantee fit of the 3D model onto the 3D target object (Patrick’s paragraph [0034]: The system creates, for each target transformation matrix, a duplicate object located in the model space such that the transform between the target transformation matrix and the duplicate object is equal to the relative transform (235). This step can include addition geometric or constraint relationships between the duplicate object and the target that correspond the relationships between the first object and the source object; Sim’s paragraph [0043]: the digital model has been divided into a plurality of segments, deformation may be limited to a subset of the plurality of discretized, undeformed segments. Moreover, the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims’ to apply constraint as taught by Patrick, to improve CAD modeling systems.

Regarding claim 6, Sims as modified by Patrick discloses the method of claim 1, wherein the constraints are based on the constraint zone selection (Sim’s paragraph [0043]: the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims’ to apply constraint as taught by Patrick, to improve CAD modeling systems.

Regarding claim 11, Sims as modified by Patrick discloses the method of claim 1, wherein the constraint zone selection is a per-element method allowing for the application of constraint zone types to zones of the 3D model based on a plurality of types of structures (Sim’s paragraph [0043]: the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims’ to apply constraint as taught by Patrick, to improve CAD modeling systems.

Regarding claim 12, Sims as modified by Patrick discloses the method of claim 1, wherein the constraint zone selection is a parameterization method based on coordinate ranges of the 3D model (Sim’s paragraph [0043]: the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments; paragraph [0055]: These parameters are usually obtained through a standard process called “slicing”; Patrick’s paragraph [0031]: a transformation matrix can be represented as x′=Ax+Cy+E and y′=Bx+Dy+F where (x′, y′) is the new coordinate of a point at (x, y)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims’ to apply constraint as taught by Patrick, to improve CAD modeling systems.

Claim 3, 4, 30, 32-33 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Sims U.S. Patent Application 20200064812 in view of Patrick U.S. Patent Application 20150302114, and further in view of Brown U.S. Patent 9880542.
Regarding claim 3, Sims as modified by Patrick discloses applying processing to the 3D object to parametrize the zone definition of the 3D model (Sims' paragraph [0043]: the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments; paragraph [0055]: These parameters are usually obtained through a standard process called “slicing”). However, Sims as modified by Patrick fails to disclose creating a topologically equivalent graph.
Brown discloses creating a topologically equivalent graph (col. 5 line 11-12: topology analysis (e.g., graph based analysis)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims and Patrick’s to use topology graph as taught by Brown, to improve computer-aided manufacturing system.

Regarding claim 4, Sims as modified by Patrick and Brown discloses the method of claim 1, wherein the 3D object comprises one or more closed volumes and wherein the applying constraints on the 3D model generates the deformed 3D object with one or more closed volumes that indicate a location where a lattice structure can be generated (Sim’s paragraph [0043]: the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments; paragraph [0055]: These parameters are usually obtained through a standard process called “slicing”; Brown’s col. 4 line 51-53: The virtual model can include a set of analytic faces (e.g., include edges and loops; vectors; etc.), include a mesh geometry).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims and Patrick’s to use topology graph as taught by Brown, to improve computer-aided manufacturing system.

Regarding claim 30, Sims discloses a method of deforming a 3D object into a deformed 3D object in a constrained manner comprising: 
receiving the 3D object (paragraph [0041]: retrieving and/or creating an undeformed, preferably 3-dimensional, digital model of the object to be manufactured at step 14); 
applying part processing of the 3D object, thereby generating a 3D object which is separated; applying zone definition and constraint zone selection, thereby generating a 3D model having a plurality of zones (paragraph [0042]: The discretization step 16 discretizes or divides the undeformed digital model of the object, or at least one undeformed segment of the digital model into finite single or multi-dimensional elements); 
applying constraints on the 3D model through zone processing applied to the plurality of zones, thereby generating a deformed 3D object (paragraph [0043]: the digital model has been divided into a plurality of segments, deformation may be limited to a subset of the plurality of discretized, undeformed segments. Moreover, the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments); and 
outputting the deformed 3D object for use to cause the deformed 3D object to be digitally fabricated (paragraph [0049]: Once the deformed or altered configuration is validated, the system manufactures the object using additive manufacturing at step 24).
Sims discloses all the features with respect to claim 30 as outlined above. However, Sims fails to disclose 3D target object, applying processing of the 3D object through a topological rig, thereby generating a plurality of branches, and applying constraints explicitly. 
Patrick discloses 3D target object (paragraph [0027]: The system receives a selection of a first object, of the plurality of objects, that is to be duplicated as a duplicate object (210); paragraph [0028]: The system receives a selection of at least one target in the model space (215));
and applying constraints (paragraph [0034]: addition geometric or constraint relationships between the duplicate object and the target that correspond the relationships between the first object and the source object).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims’ to apply constraint as taught by Patrick, to improve CAD modeling systems.
Sims as modified by Patrick discloses all the features with respect to claim 30 as outlined above. However, Sims as modified by Patrick fails to disclose applying processing of the 3D object through a topological rig, thereby generating a plurality of branches.
Brown discloses applying processing of the 3D object through a topological rig, thereby generating a plurality of branches (col. 5 line 11-12: topology analysis (e.g., graph based analysis); col. 4 line 61-66: identify regions for which individual toolpaths will be generated. Examples of features that can be identified include: surfaces (e.g., peripherals or levels), boundaries, holes, indents, chamfers, curves, fillets, ribs, bosses, domes, extrusions, or include any other suitable feature).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims and Patrick’s to use topology graph as taught by Brown, to improve computer-aided manufacturing system.

Regarding claim 32, Sims as modified by Patrick and Brown discloses the method of claim 30, wherein the constraints are based on the constraint zone selection (Sim’s paragraph [0043]: the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims’ to apply constraint as taught by Patrick, to improve CAD modeling systems; and combine Sims and Patrick’s to use topology graph as taught by Brown, to improve computer-aided manufacturing system.

Regarding claim 33, Sims as modified by Patrick and Brown discloses the method of claim 30, wherein the part processing of the 3D model further comprises dividing the plurality of branches into a plurality of zones (Sim’s paragraph [0042]: The discretization step 16 discretizes or divides the undeformed digital model of the object, or at least one undeformed segment of the digital model into finite single or multi-dimensional elements; Brown’s col. 4 line 61-66: identify regions for which individual toolpaths will be generated. Examples of features that can be identified include: surfaces (e.g., peripherals or levels), boundaries, holes, indents, chamfers, curves, fillets, ribs, bosses, domes, extrusions, or include any other suitable feature). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims’ to apply constraint as taught by Patrick, to improve CAD modeling systems; and combine Sims and Patrick’s to use topology graph as taught by Brown, to improve computer-aided manufacturing system.

Regarding claim 43, Sims as modified by Patrick and Brown discloses the method of claim 30, wherein the constraint zone selection is a per-element method allowing for the application of constraint zone types to zones of the 3D model based on a plurality of types of structures (Sims’ paragraph [0043]: the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims’ to apply constraint as taught by Patrick, to improve CAD modeling systems; and combine Sims and Patrick’s to use topology graph as taught by Brown, to improve computer-aided manufacturing system.

Regarding claim 44, Sims as modified by Patrick and Brown discloses the method of claim 30, wherein the constraint zone selection is a parameterization method based on coordinate ranges of the 3D model (Sim’s paragraph [0043]: the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments; paragraph [0055]: These parameters are usually obtained through a standard process called “slicing”; Patrick’s paragraph [0031]: a transformation matrix can be represented as x′=Ax+Cy+E and y′=Bx+Dy+F where (x′, y′) is the new coordinate of a point at (x, y)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims’ to apply constraint as taught by Patrick, to improve CAD modeling systems; and combine Sims and Patrick’s to use topology graph as taught by Brown, to improve computer-aided manufacturing system.

Claim 5, 7-8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sims U.S. Patent Application 20200064812 in view of Patrick U.S. Patent Application 20150302114, and further in view of Miao U.S. Patent Application 20200051258.
Regarding claim 5, Sims as modified by Patrick discloses the constraint zone (Sims’ paragraph [0043]: the digital model has been divided into a plurality of segments, deformation may be limited to a subset of the plurality of discretized, undeformed segments. Moreover, the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments; Patrick’s paragraph [0034]: addition geometric or constraint relationships between the duplicate object and the target that correspond the relationships between the first object and the source object). However, Sims as modified by Patrick fails to disclose a selection of constraint zone types from a list consisting of extrinsic rigid (XR) zones, extrinsic non-rigid (XNR) zones, intrinsic rigid (IR) zones, and intrinsic non-rigid (INR) zones .
Miao discloses a selection of constraint zone types from a list consisting of extrinsic rigid (XR) zones, extrinsic non-rigid (XNR) zones, intrinsic rigid (IR) zones, and intrinsic non-rigid (INR) zones  (paragraph [0040]: the transformation relating points in the 3D volume to points on the projected image may consist of six extrinsic rigid-body parameters that are estimated by the iterative registration algorithm, and four intrinsic perspective projection parameters).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims and Patrick’s to select rigid zones as taught by Miao, to generate and analyze 3D object more efficiently.

Regarding claim 7, Sims as modified by Patrick and Miao discloses the method of claim 5, wherein the zone processing includes positioning XR zones to the plurality of zones (Sims’ paragraph [0043]: the digital model has been divided into a plurality of segments, deformation may be limited to a subset of the plurality of discretized, undeformed segments. Moreover, the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments; Miao’s paragraph [0040]: the transformation relating points in the 3D volume to points on the projected image may consist of six extrinsic rigid-body parameters that are estimated by the iterative registration algorithm, and four intrinsic perspective projection parameters).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims and Patrick’s to select rigid zones as taught by Miao, to generate and analyze 3D object more efficiently.

Regarding claim 8, Sims as modified by Patrick and Miao discloses the method of claim 5, wherein the zone processing includes positioning XNR zones to the plurality of zones (Sims’ paragraph [0043]: the digital model has been divided into a plurality of segments, deformation may be limited to a subset of the plurality of discretized, undeformed segments. Moreover, the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments; Miao’s paragraph [0040]: the transformation relating points in the 3D volume to points on the projected image may consist of six extrinsic rigid-body parameters that are estimated by the iterative registration algorithm, and four intrinsic perspective projection parameters).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims and Patrick’s to select rigid zones as taught by Miao, to generate and analyze 3D object more efficiently.

Regarding claim 10, Sims as modified by Patrick and Miao discloses the method of claim 5, wherein the zone processing includes applying IR zones where deformation of the 3D model is to be avoided according to an intrinsic nature of the 3D object (Sims’ paragraph [0043]: the digital model has been divided into a plurality of segments, deformation may be limited to a subset of the plurality of discretized, undeformed segments. Moreover, the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments; Miao’s paragraph [0040]: the transformation relating points in the 3D volume to points on the projected image may consist of six extrinsic rigid-body parameters that are estimated by the iterative registration algorithm, and four intrinsic perspective projection parameters).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims and Patrick’s to select rigid zones as taught by Miao, to generate and analyze 3D object more efficiently.

Regarding claim 14, Sims as modified by Patrick and Miao discloses the method of claim 5, wherein the zone processing comprises processing the XNR zones to guarantee fit of the 3D model onto the 3D object (Patrick’s paragraph [0034]: The system creates, for each target transformation matrix, a duplicate object located in the model space such that the transform between the target transformation matrix and the duplicate object is equal to the relative transform (235). This step can include addition geometric or constraint relationships between the duplicate object and the target that correspond the relationships between the first object and the source object; Sims’ paragraph [0043]: the digital model has been divided into a plurality of segments, deformation may be limited to a subset of the plurality of discretized, undeformed segments. Moreover, the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments; Miao’s paragraph [0040]: the transformation relating points in the 3D volume to points on the projected image may consist of six extrinsic rigid-body parameters that are estimated by the iterative registration algorithm, and four intrinsic perspective projection parameters).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims and Patrick’s to select rigid zones as taught by Miao, to generate and analyze 3D object more efficiently.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sims U.S. Patent Application 20200064812 in view of Patrick U.S. Patent Application 20150302114, in view of Miao U.S. Patent Application 20200051258, and further in view of Ernst U.S. Patent 5649084.
Regarding claim 15, Sims as modified by Patrick and Miao discloses all the features with respect to claim 5 as outlined above. However, Sims as modified by Patrick and Miao fails to disclose using a surface-to-surface (STS) algorithm that processes a surface of the 3D object containing a plurality of boundary curves onto a surface of the 3D object. 
Ernst discloses using a surface-to-surface (STS) algorithm that processes a surface of the 3D object containing a plurality of boundary curves onto a surface of the 3D object (col. 2 line 4-10: the computation of the boundary of a solid which is defined as the result of a Boolean operation requires algorithms for surface/surface intersections, for curve/surface intersections, and for curve/curve intersections. To yield a sound boundary, these intersections must be consistent to a degree determined by the resolution of the model).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims, Patrick and Miao’s to use STS algorithm as taught by Ernst, to increase reliability and robustness for CAD system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sims U.S. Patent Application 20200064812 in view of Patrick U.S. Patent Application 20150302114, in view of Miao U.S. Patent Application 20200051258, and further in view of Green U.S. Patent 8643654.
Regarding claim 16, Sims as modified by Patrick and Miao discloses all the features with respect to claim 5 as outlined above. However, Sims as modified by Patrick and Miao fails to disclose using a weight calculation to create a smooth transition between zones. 
Green discloses using a weight calculation to create a smooth transition between zones (col. 6 line 58-62: transfer of character rigging can be achieved with weight fields. Using the standard topology, the exact weighting of an original form is transferred to a new form using topological correspondence provided by fitting the standard topology to the new form).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims, Patrick and Miao’s to use weight calculation as taught by Green, to create model accurately and efficiently with less time and effort.

Claim 31, 39-40, 42, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Sims U.S. Patent Application 20200064812 in view of Patrick U.S. Patent Application 20150302114, in view of Brown U.S. Patent 9880542, and further in view of Miao U.S. Patent Application 20200051258.
Regarding claim 31, Sims as modified by Patrick and Brown discloses the constraint zone (Sims’ paragraph [0043]: the digital model has been divided into a plurality of segments, deformation may be limited to a subset of the plurality of discretized, undeformed segments. Moreover, the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments; Patrick’s paragraph [0034]: addition geometric or constraint relationships between the duplicate object and the target that correspond the relationships between the first object and the source object). However, Sims as modified by Patrick fails to disclose a selection of constraint zone types from a list consisting of extrinsic rigid (XR) zones, extrinsic non-rigid (XNR) zones, intrinsic rigid (IR) zones, and intrinsic non-rigid (INR) zones .
Miao discloses a selection of constraint zone types from a list consisting of extrinsic rigid (XR) zones, extrinsic non-rigid (XNR) zones, intrinsic rigid (IR) zones, and intrinsic non-rigid (INR) zones  (paragraph [0040]: the transformation relating points in the 3D volume to points on the projected image may consist of six extrinsic rigid-body parameters that are estimated by the iterative registration algorithm, and four intrinsic perspective projection parameters).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims, Patrick and Brown’s to select rigid zones as taught by Miao, to generate and analyze 3D object more efficiently.

Regarding claim 39, Sims as modified by Patrick, Brown and Miao discloses the method of claim 31, wherein the zone processing includes positioning XR zones to the plurality of zones (Sims’ paragraph [0043]: the digital model has been divided into a plurality of segments, deformation may be limited to a subset of the plurality of discretized, undeformed segments. Moreover, the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments; Miao’s paragraph [0040]: the transformation relating points in the 3D volume to points on the projected image may consist of six extrinsic rigid-body parameters that are estimated by the iterative registration algorithm, and four intrinsic perspective projection parameters).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims, Patrick and Brown’s to select rigid zones as taught by Miao, to generate and analyze 3D object more efficiently.

Regarding claim 40, Sims as modified by Patrick, Brown and Miao discloses the method of claim 31, wherein the zone processing includes positioning XNR zones to the plurality of zones (Sims’ paragraph [0043]: the digital model has been divided into a plurality of segments, deformation may be limited to a subset of the plurality of discretized, undeformed segments. Moreover, the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments; Miao’s paragraph [0040]: the transformation relating points in the 3D volume to points on the projected image may consist of six extrinsic rigid-body parameters that are estimated by the iterative registration algorithm, and four intrinsic perspective projection parameters).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims, Patrick and Brown’s to select rigid zones as taught by Miao, to generate and analyze 3D object more efficiently.

Regarding claim 42, Sims as modified by Patrick, Brown and Miao discloses the method of claim 31, wherein the zone processing includes applying IR zones where deformation of the 3D model is to be avoided according to an intrinsic nature of the 3D object (Sims’ paragraph [0043]: the digital model has been divided into a plurality of segments, deformation may be limited to a subset of the plurality of discretized, undeformed segments. Moreover, the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments; Miao’s paragraph [0040]: the transformation relating points in the 3D volume to points on the projected image may consist of six extrinsic rigid-body parameters that are estimated by the iterative registration algorithm, and four intrinsic perspective projection parameters).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims, Patrick and Brown’s to select rigid zones as taught by Miao, to generate and analyze 3D object more efficiently.

Regarding claim 46, Sims as modified by Patrick, Brown and Miao discloses the method of claim 31, wherein the zone processing comprises processing the XNR zones to guarantee fit of the 3D model onto the 3D object (Patrick’s paragraph [0034]: The system creates, for each target transformation matrix, a duplicate object located in the model space such that the transform between the target transformation matrix and the duplicate object is equal to the relative transform (235). This step can include addition geometric or constraint relationships between the duplicate object and the target that correspond the relationships between the first object and the source object; Sims’ paragraph [0043]: the digital model has been divided into a plurality of segments, deformation may be limited to a subset of the plurality of discretized, undeformed segments. Moreover, the deformation of each discretized, undeformed segment can be independent and may differ from other discretized, undeformed segments; Miao’s paragraph [0040]: the transformation relating points in the 3D volume to points on the projected image may consist of six extrinsic rigid-body parameters that are estimated by the iterative registration algorithm, and four intrinsic perspective projection parameters).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims, Patrick and Brown’s to select rigid zones as taught by Miao, to generate and analyze 3D object more efficiently.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Sims U.S. Patent Application 20200064812 in view of Patrick U.S. Patent Application 20150302114, in view of Brown U.S. Patent 9880542, in view of Miao U.S. Patent Application 20200051258, and further in view of Ernst U.S. Patent 5649084.
Regarding claim 47, Sims as modified by Patrick, Brown and Miao discloses all the features with respect to claim 31 as outlined above. However, Sims as modified by Patrick, Brown and Miao fails to disclose using a surface-to-surface (STS) algorithm that processes a surface of the 3D object containing a plurality of boundary curves onto a surface of the 3D object. 
Ernst discloses using a surface-to-surface (STS) algorithm that processes a surface of the 3D object containing a plurality of boundary curves onto a surface of the 3D object (col. 2 line 4-10: the computation of the boundary of a solid which is defined as the result of a Boolean operation requires algorithms for surface/surface intersections, for curve/surface intersections, and for curve/curve intersections. To yield a sound boundary, these intersections must be consistent to a degree determined by the resolution of the model).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims, Patrick, Brown and Miao’s to use STS algorithm as taught by Ernst, to increase reliability and robustness for CAD system.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Sims U.S. Patent Application 20200064812 in view of Patrick U.S. Patent Application 20150302114, in view of Brown U.S. Patent 9880542, in view of Miao U.S. Patent Application 20200051258, and further in view of Green U.S. Patent 8643654.
Regarding claim 48, Sims as modified by Patrick, Brown and Miao discloses all the features with respect to claim 31 as outlined above. However, Sims as modified by Patrick, Brown and Miao fails to disclose using a weight calculation to create a smooth transition between zones. 
Green discloses using a weight calculation to create a smooth transition between zones (col. 6 line 58-62: transfer of character rigging can be achieved with weight fields. Using the standard topology, the exact weighting of an original form is transferred to a new form using topological correspondence provided by fitting the standard topology to the new form).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sims, Patrick, Brown and Miao’s to use weight calculation as taught by Green, to create model accurately and efficiently with less time and effort.

Allowable Subject Matter

Claim 9, 13, 17, 41, 45 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 and 41 are about the zone processing includes positioning INR zones between XR zones and XNR zones.
These limitations are not disclosed by any of the documents and publications. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 13 and 45 are about the zone processing comprises positioning the XR zones using at least one of a rig file of the 3D target object or a rig file of the 3D object, a rig file being a markup language-defined file forming a coordinate system in a form of joints and elements.
Sims 20200064812, Patrick 20150302114, Miao 20200051258 and Bryson 20200320764 combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 17 and 49 are about positioning the IR zones onto the 3D model; determining that one of the IR zones is positioned in one of the XNR zones or one of the INR zones; applying a reverse transformation to the one of the IR zones to revert the one of the IR zones back to a shape consistent with the 3D object; and re-deforming the INR zone using the one of the IR zones consistent with the 3D object as one of the IR zones.
These limitations are not disclosed by any of the documents and publications. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616